 1

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5    SHANNON ERICKSON,

 6                                  Plaintiff,             CASE NO. C18-6010-MAT

 7           v.
                                                           ORDER GRANTING IN FORMA
 8    NANCY A. BERRYHILL, Deputy                           PAUPERIS APPLICATION
      Commissioner of Social Security for
 9    Operations,

10                                  Defendant.

11

12          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff does

13   not appear to have funds available to afford the $400.00 filing fee.

14          (1)     The Clerk is directed to issue summonses to plaintiff.

15          (2)     Plaintiff is responsible for serving the complaint and summonses, and must file

16   proof of service as required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may

17   effectuate service electronically as detailed in General Orders 04-15 and 05-15, by sending a copy

18   of the summonses and complaint, along with plaintiff’s identifying information, by email to

19   USAWAW.SSAClerk@usdoj.gov.

20          DATED this 14th day of December, 2018.

21

22
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
23

     ORDER GRANTING IN FORMA PAUPERIS
     APPLICATION
     PAGE - 1
